DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-8, 10, 14, 30, and 34 are pending in the Application and under examination on the merits. 
Priority
This Application is a divisional of U.S. Patent Application No. 15/334,793, now U.S. Patent No. 10,660,340, filed October 26, 2016, which claims benefit to U.S. Provisional Application No. 62/246,394 filed October 26, 2015, which claims benefit to U.S. Provisional Application No. 62/294,048 filed February 11, 2016.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed April 21, 2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 recites the Pseudomonas fluorescens strain is the strain designated as GM41 (ATCC PTA-122788).  The specification indicates that Pseudomonas fluorescens GM41 strain was deposited at the American Type Culture Collection (ATCC, 10801 University Boulevard, Manassas, VA) on June 20, 2016 and give the Accession number PTA-122788. The deposit was made under the terms of the Budapest Treaty. 
Under the Budapest Treaty, there is a requirement that the deposit be tested for viability before it is accepted. Thus, a mere statement by an applicant, an authorized representative of applicant or the assignee that the deposit has been accepted under the Budapest Treaty would satisfy 37 CFR 1.807. However, Applicant has not provided evidence that the Deposit has been "made and accepted” under the Budapest Treaty. The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Even a deposit made under the Budapest Treaty and referenced in a United States or foreign patent document would not necessarily meet the test for known and readily available unless the deposit was made under conditions that are consistent with those specified in these rules, including the provision that requires, with one possible exception (37 CFR 1.808(b), that all restrictions on the accessibility be irrevocably removed by the by the applicant upon the granting of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990). Applicant has not provided clear evidence that the Deposit has been "made and accepted" under the Budapest Treaty. Thus, the subject matter was not described in the specification in such a way to enable one skilled in the art to make and use the invention without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “further comprises components suitable for plant growth”. The term “suitable” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "suitable"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The rationale for this determination is explained below:
 Claim 1 is directed to a composition comprising: a Laccaria bicolor strain and a Piriformispora indica strain. 
The judicial exception is not integrated into a practical application because review of the original specification does not provide how a Laccaria bicolor strain and a Piriformispora indica strain differ from those found in nature. Review of the original disclosure does not provide information as to where or how the Laccaria bicolor strain or the Piriformispora indica were obtained. As such, there is nothing indicating that the a Laccaria bicolor strain and a Piriformispora indica strain are different from those that occur in nature or are markedly different from those strains that come from nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is no indication that there is manipulation of the strain. In addition, it is known that a Laccaria bicolor strain and a Piriformispora indica strain exist in nature, as evidenced by the prior art. As evidenced by the Frey Publication (1997, Applied and Environmental Microbiology), which discloses a collection of 300 isolates of fluorescent pseudomonads was established from Douglas-fir-Laccaria bicolor mycorrhizas and mycorrhizosphere and from adjacent bulk soil. These isolates were first phenotypically characterized with the Biolog method. The results suggest that L. bicolor exerts a trehalose-mediated selection on the fluorescent pseudomonads present in the vicinity of the mycorrhizas (page 1852, Abstract). The Frey Publication discloses the population densities of an MHB (mycorrhiza helper bacteria) Pseudomonas fluorescens which promotes the symbiosis between Douglas fir and the ectomycorrhizal fungus Laccaria bicolor (Maire) Orton are significantly greater in the mycorrhizosphere of Douglas fir associated with L. bicolor than in the rhizosphere of nonmycorrhizal seedlings (page 1853, col. 1, paragraph 1). The Zuccaro Publication (2011, PLoS Pathogens) provides evidence that Piriformispora indica strain exists in nature. The Zuccaro Publication discloses the filamentous fungus Piriformospora indica (P. indica) belongs to the order Sebacinales which represents the earliest diverging branch of the Agaricomycetes and the most basal basidiomyceteous order with mycorrhizal abilities. The Zuccaro Publication discloses P. indica, which was originally isolated from soil of the Indian Thar desert is the asexual model organism for experimental studies in the Sebacinales. P. indica extensively colonizes the differentiation and the root hair zones inter- and intracellularly, while it is rarely detectable in the elongation and meristematic zones (page 1, Introduction).
 Based on these teaching Laccaria bicolor strains exist in nature and Piriformispora indica strains exist in nature. In the absence of evidence that Applicants manipulated or modified a natural strain of Laccaria bicolor and the Piriformispora indica to produce non-natural strains of the fungi, and in view of the fact that Piriformispora indica strains and Laccaria bicolor strains exist in nature, the claimed composition is not considered markedly different from naturally occurring Laccaria bicolor strains and Piriformispora indica strains and are not markedly different from what exists in nature. 

Claim 4 is directed to the composition further comprising: a Pseudomonas fluorescens strain and claim 5 recites that the said Pseudomonas fluorescens strain is the strain designated as GM41 (ATCC PTA-122788). 
The judicial exception is not integrated into a practical application because review of the original specification does not provide how the Pseudomonas fluorescens strain, specifically Pseudomonas fluorescens strain GM41 (ATCC PTA-122788) were obtained. As such, there is nothing indicating that Pseudomonas fluorescens, specifically Pseudomonas fluorescens strain GM41 (ATCC PTA-122788) are different from those that occur in nature or are markedly different from those strains that come from nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is no indication that there is manipulation of the strain. In addition, it is known that Pseudomonas fluorescens strains exist in nature, as evidenced by the prior art. As evidenced by the Frey Publication (1997, Applied and Environmental Microbiology), which discloses a collection of 300 isolates of fluorescent pseudomonads was established from Douglas-fir-Laccaria bicolor mycorrhizas and mycorrhizosphere and from adjacent bulk soil. These isolates were first phenotypically characterized with the Biolog method. The results suggest that L. bicolor exerts a trehalose-mediated selection on the fluorescent pseudomonads present in the vicinity of the mycorrhizas (page 1852, Abstract). The Frey Publication discloses the population densities of an MHB (mycorrhiza helper bacteria) Pseudomonas fluorescens which promotes the symbiosis between Douglas fir and the ectomycorrhizal fungus Laccaria bicolor (Maire) Orton are significantly greater in the mycorrhizosphere of Douglas fir associated with L. bicolor than in the rhizosphere of nonmycorrhizal seedlings (page 1853, col. 1, paragraph 1). Based on this teaching Pseudomonas fluorescens strains and Laccaria bicolor strains co-exist in nature and have a symbiotic relationship. In the absence of evidence that Applicants manipulated or modified a natural strain of Laccaria bicolor, Piriformispora indica and the Pseudomonas fluorescens strain, specifically designated as GM41 (ATCC PTA-122788) to produce non-natural strains of the fungi and bacterium, and in view of the fact that other Pseudomonas fluorescens strains and Laccaria bicolor strains co-exist in nature and have a symbiotic relationship (The Frey Publication), the claimed composition is not considered markedly different from naturally occurring Pseudomonas fluorescens strains and are not markedly different from what exists in nature. 
Based on the teachings of the Frey Publication, herein above, the composition is not markedly different in structure from the naturally occurring products. In the absence of evidence that Applicants manipulated or modified a natural strain of Pseudomonas fluorescens to produce non-natural strains of the bacterium, and in view of the fact that Pseudomonas fluorescens strains exist in nature, the claimed composition is not considered markedly different from naturally occurring Pseudomonas fluorescens strains and are not markedly different from what exists in nature. 
 
Claim 30 is directed to a method comprising treating plants with a composition according to claim 1. Claim 1 is directed to a composition comprising a Laccaria bicolor strain and a Piriformispora indica strain. 
The judicial exception is not integrated into a practical application because review of the original specification does not provide how a Laccaria bicolor strain and a Piriformispora indica strain differ from those found in nature. Review of the original disclosure does not provide information as to where or how the Laccaria bicolor strain or the Piriformispora indica were obtained. As such, there is nothing indicating that the Laccaria bicolor strain and the Piriformispora indica strain are different from those that occur in nature or are markedly different from those strains that come from nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is no indication that there is manipulation of the strains. In addition, it is known that a Laccaria bicolor strain and a Piriformispora indica strain exist in nature, as evidenced by the prior art. As evidenced by the Frey Publication (1997, Applied and Environmental Microbiology), which discloses a collection of 300 isolates of fluorescent pseudomonads was established from Douglas-fir-Laccaria bicolor mycorrhizas and mycorrhizosphere and from adjacent bulk soil. These isolates were first phenotypically characterized with the Biolog method. The results suggest that L. bicolor exerts a trehalose-mediated selection on the fluorescent pseudomonads present in the vicinity of the mycorrhizas (page 1852, Abstract). The Frey Publication discloses the population densities of an MHB (mycorrhiza helper bacteria) Pseudomonas fluorescens which promotes the symbiosis between Douglas fir and the ectomycorrhizal fungus Laccaria bicolor (Maire) Orton are significantly greater in the mycorrhizosphere of Douglas fir associated with L. bicolor than in the rhizosphere of nonmycorrhizal seedlings (page 1853, col. 1, paragraph 1). The Zuccaro Publication (2011, PLoS Pathogens) provides evidence that Piriformispora indica strain exists in nature. The Zuccaro Publication discloses the filamentous fungus Piriformospora indica (P. indica) belongs to the order Sebacinales which represents the earliest diverging branch of the Agaricomycetes and the most basal basidiomyceteous order with mycorrhizal abilities. The Zuccaro Publication discloses P. indica, which was originally isolated from soil of the Indian Thar desert is the asexual model organism for experimental studies in the Sebacinales. P. indica extensively colonizes the differentiation and the root hair zones inter- and intracellularly, while it is rarely detectable in the elongation and meristematic zones (page 1, Introduction).
 Based on these teachings Laccaria bicolor strains exist in nature and Piriformispora indica strains exist in nature. In the absence of evidence that Applicants manipulated or modified a natural strain of Laccaria bicolor and the Piriformispora indica to produce non-natural strains of the fungi, and in view of the fact that Piriformispora indica strains and Laccaria bicolor strains exist in nature, the claimed composition is not considered markedly different from naturally occurring Laccaria bicolor strains and Piriformispora indica strains and are not markedly different from what exists in nature. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3-4, 7, 8, 14, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the Frey-Klett Publication (Frey-Klett et al., Soil Biology & Biochemistry, 1999) in view of the Varma Publication (Varma et al., Applied and Environmental Microbiology, 1999). The Frey-Klett Publication cited on the IDS dated 4/21/2020 and the Relevant Prior Art Citations.
Applicant’s Invention
Applicant claims a composition comprising a Laccaria bicolor strain and a Piriformispora indica strain. Applicant claims the composition further comprises a Pseudomonas fluorescens strain. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claims 1, 4, and 30, Frey-Klett et al. teach two Douglas-fir bareroot forest nurseries were inoculated with three doses (8 x105, 8x107 and 8x109 cfu m-2) of the rifampin-resistant mycorrhiza helper bacterium Pseudomonas fluorescens strain BBc6R8 and the ectomycorrhizal fungus Laccaria bicolor strain S238N (composition Laccaria bicolor strain and Pseudomonas fluorescens strain applied to plant). 
Regarding claim 3, Frey-Klett et al. teach in one of the two nurseries, two doses of fungal inoculum (50 and 100 mg m-2) were tested (Abstract). 
Regarding claim 8, Frey-Klett et al. teach in both nurseries, 51 m-2 of the bacterial inoculum was applied on the surface of the soil with a watering can and the controls received only water (page 1556, col. 2, 2.3 Inoculation and sowing procedures).
Regarding claims 7 and 14, Frey-Klett et al. teach in each block, eight microbial treatments of one plot each were compared: two fungal inoculation doses (50 and 100 mg DW mycelium m-2) combined with four bacterial inoculation doses (8 x 105, 8 x107, 8 x 109 cfu m-2).
Frey-Klett et al. teach the results clearly show that adding a mycorrhiza helper strain to the fungal inoculum allows for the reduction of mycorrhizal inoculum while obtaining the same mycorrhizal index. Therefore, the inoculation cost could be minimized since bacteria are much easier and faster to grow than ectomycorrhizal fungi and the results show that a very small amount of bacteria is enough to increase plant response (page 1561, col. 2, paragraph 1). Frey-Klett et al. teach that at the end of the first growing season, the number of short roots colonized by L. bicolor was higher on plants inoculated with bacteria (page 1558, col. 2, 3.1.1. Mycorrhizal status of the seedlings). Frey-Klett et al. teach bacterial inoculation at the two lowest doses significantly increased the shoot length of the Douglas-fir plants at the end of the third growing season (Table 1) (page 1559, col. 1, 3.1.2. Seedling growth).
 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

The Frey-Klett Publication do not specifically disclose the composition comprises a Piriformispora indica strain or the Piriformispora indica strain is present in the composition at about 50 cells per gram. It is for this reason the Varma Publication is added as a secondary reference. 
	Varma et al. teach Piriformospora indica Verma, Varma, Kost, Rexer & Franken, a plant root-interacting fungus, can be easily grown on various complex and minimal substrates (page 2741, col. 1, paragraph 2). Varma et al. teach seeds of maize, tobacco, and parsley were surface sterilized. Seeds were germinated on water-agar plates (page 2741, col. 1, paragraph 2). Varma et al. teach after germination or micropropagation, plantlets of maize, tobacco, and parsley were placed in pots containing clay. 
Regarding claim 1, Varma et al. teach when hyphae of P. indica contacted roots, they developed appressoria and roots were colonized intercellularly (page 2741, first full paragraph 1). Four weeks after inoculation, whole plants (all species) were harvested and divided into roots and shoots and fresh weights of each were determined. The root and shoot biomass for the P. indica treatment were about twice those of the controls (Table 1) (page 2741, col. 2, paragraph 2). 
Regarding claim 34, one gram of wet fungal mycelium was mixed with 100ml of substrate. Plants were grown in a growth chamber (page 2741, col. 2, bridge paragraph). Varma et al. teach that colonization was observed under a light microscope. Control plants contained no fungal structures. 
	Varma et al. teach P. indica has growth-promoting effects on a broad range of plants, as do the AM fungi, but has the added trait of being able to be grown in axenic cultures. Varma et al. teach that P. indica is a good candidate to improve commercial plant production and might be especially useful in agroforestry and flori-horticulture applications (page 2743, col. 1, first full paragraph-bridge). 
Finding a Prima Facie Obviousness Rationale and Motivation
(MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of the Frey-Klett Publication (Frey-Klett et al.) and the Varma Publication (Varma et al.) and add a Piriformispora indica strain to the composition. Frey-Klett et al. teach two Douglas-fir bareroot forest nurseries were inoculated with three doses (8 x105, 8x107 and 8x109 cfu m-2) of the rifampin-resistant mycorrhiza helper bacterium Pseudomonas fluorescens strain BBc6R8 and the ectomycorrhizal fungus Laccaria bicolor strain S238N. Frey-Klett et al. teach that at the end of the first growing season, the number of short roots colonized by L. bicolor was higher on plants inoculated with bacteria. Frey-Klett et al. teach bacterial inoculation at the two lowest doses significantly increased the shoot length of the Douglas-fir plants at the end of the third growing season. Varma et al. teach that when hyphae of P. indica contacted roots, they developed appressoria and roots were colonized intercellularly. Four weeks after inoculation, whole plants (all species) were harvested and divided into roots and shoots and fresh weights of each were determined. The root and shoot biomass for the P. indica treatment were about twice those of the controls. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to add a Piriformispora indica strain to the composition in view of in re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980). It is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional fungal species that enhance plant growth set forth prima facie obvious subject matter. 
Regarding claim 34, wherein the Piriformispora indica strain is present in the composition at about 50 cells per gram, Varma et al. teach that one gram of wet fungal mycelium was mixed with 100ml of substrate. It would have been obvious to one of ordinary skill in the art to use experimentation and optimization to formulate a composition that enhances the growth of the plants. One of ordinary skill in the art would have been motivated to adjust the amount of Piriformispora indica strain with a reasonable expectation of success. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Frey-Klett Publication (Frey-Klett et al., Soil Biology & Biochemistry, 1999) in view of the Varma Publication (Varma et al., Applied and Environmental Microbiology, 1999) as applied to claims 1, 3-4, 7, 8, 14, 30 and 34 above, and further in view of Matsunaga et al. (US 4,045,204). The Frey-Klett Publication and Matsunaga et al. cited on the IDS dated 4/21/2020 and the Relevant Prior Art Citations.
Applicant’s Invention
Applicant claims a composition comprising a Laccaria bicolor strain and a Piriformispora indica strain. Applicant claims the composition further comprises a Pseudomonas fluorescens strain. Applicant claims the composition further comprises a binding agent selected from the group consisting of pullulan, paraffin, pitch, and calcium nitrate. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of the Frey-Klett Publication and the Varma Publication with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

The Frey-Klett Publication and the Varma Publication do not specifically disclose the composition further comprises a binding agent selected from the group consisting of pullulan, paraffin, pitch, and calcium nitrate. It is for this reason Matsunaga et al. is added as a secondary reference. 
Matsunaga et al. teach a fertilizer composition comprising pullulan or a derivative thereof used as a binder (Abstract). Matsunaga et al. teach that paraffin, pitch and calcium nitrate are used as binders for fertilizers (col. 1, lines 12-15). Matsunaga et al. teach the pullulan produces a molded fertilizer. The application of pullulan does not hinder the growth of plants (col. 2, lines 3-14). 
Finding a Prima Facie Obviousness Rationale and Motivation
(MPEP 2142-2143)

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of the Frey-Klett Publication, the Varma Publication, and Matsunaga et al. and use pullulan, paraffin, pitch or calcium nitrate as a binder in the compositions. Frey-Klett et al. teach two Douglas-fir bareroot forest nurseries were inoculated with three doses (8 x105, 8x107 and 8x109 cfu m-2) of the rifampin-resistant mycorrhiza helper bacterium Pseudomonas fluorescens strain BBc6R8 and the ectomycorrhizal fungus Laccaria bicolor strain S238N. Frey-Klett et al. teach that at the end of the first growing season, the number of short roots colonized by L. bicolor was higher on plants inoculated with bacteria. Frey-Klett et al. teach bacterial inoculation at the two lowest doses significantly increased the shoot length of the Douglas-fir plants at the end of the third growing season. Varma et al. teach that when hyphae of P. indica contacted roots, they developed appressoria and roots were colonized intercellularly. Four weeks after inoculation, whole plants (all species) were harvested and divided into roots and shoots and fresh weights of each were determined. The root and shoot biomass for the P. indica treatment were about twice those of the controls. Varma et al. teach that P. indica can be grown on substrates.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to try various binders to form solid compositions as a matter of routine experimentation and optimization. One of ordinary skill in the art would have been motivated to use a binder that is known to be used to make other agricultural formulations, such as pullulan, paraffin, pitch or calcium nitrate, which are used to make solid fertilizer compositions. Especially, since one of the claimed binders, pullulan, provides the advantage of providing a composition that has excellent shapability and mechanical strength and that will not hinder the growth of plants. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/Mina Haghighatian/Primary Examiner, Art Unit 1616